Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent 	provisions. 

Status of Claims
2.		Applicant’s Non-Statutory Obviousness Type Double Patenting arguments regarding 	Claims 19, 26-29 and 36-38 on the ground of non-statutory obviousness type double patenting 	over Claims 1-4 and 15-17 of U.S. Patent No. 10,846,636 B2, see Page 8 filed 08/22/2022, 	have been fully considered and are found to be persuasive.  
Therefore, the Non-Statutory Obviousness Type Double Patenting rejections are withdrawn due to Applicant filing a Terminal Disclaimer (TD) on 08/22/2022.
3.		Claims 19-38 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 08/22/2022.

Priority
4.		The Examiner has noted the Applicants claiming Priority from Continuation 	Application #13/837,300 with a filing date of 03/15/2013 and Continuation Application 	#16/434,749 filed on 06/07/2019. Since the earliest effective filing date of the continuation 	applications are 03/15/2013, this is the earliest effective filing date in consideration for this 	application. 

Reasons for Allowance
5.		The following is an Examiner’s statement of reasons for allowance:
The Non-Statutory Obviousness Type Double Patenting rejections are withdrawn due to Applicant filing a Terminal Disclaimer (TD) on 08/22/2022.

6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/                     	 Patent Examiner, Art Unit 3623                                                                                                                                                                                  

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683